DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	Information disclosure statement filed 2/09/2022 has been considered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-5, 8-13, 15, 18-20 of U.S. Patent No. 11,269,152 B2 (hereinafter “the ‘152 patent”). Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed limitations of the present application are anticipated by the patented claims of the ‘152 patent.
	Specifically, regarding claim 1 the ‘152 patent claims a structured fiber optic cabling system configured to connect first and second layers of switches in a mesh network (col. 13, ll. 25-28), the structured fiber optic cabling system comprising: a chassis configured to be disposed in an equipment rack (col. 13, ll. 29); an array of fiber optic ports supported by the chassis (col. 13, ll. 34-35), wherein the array is defined by groups of the fiber optic ports arranged in a side-by-side configuration (col. 13, ll. 30-31), wherein each of the groups includes a plurality of the fiber optic ports distributed in a vertical direction (col. 13, ll. 41-44), and wherein each fiber optic port of the plurality of the fiber optic ports is associated with a respective first layer switch (col. 13, ll. 25-35); and a plurality of fiber optic jumper assemblies configured to connect the array to a plurality of second layer switches (col. 13, ll. 45-47); wherein when the plurality of fiber optic jumper assemblies connect the array to the plurality of second layer switches: each fiber optic jumper assembly includes a segment extending in a horizontal direction proximate to the array, each fiber optic jumper assembly includes a plurality of legs and a plurality of fiber optic connectors that respectively terminate the plurality of legs, and each fiber optic connector of the plurality of fiber optic connectors is connected to a corresponding fiber optic port of the plurality of the fiber optic ports at the same vertical location in each group of the array (col. 13, ll. 48-62).
	Regarding claim 2, the ‘152 patent claims wherein each fiber optic port of the plurality of the fiber optic ports comprises a duplex fiber optic port (col. 14, ll. 1-3).
	Regarding claim 3, the ‘152 patent claims wherein each fiber optic port of the plurality of the fiber optic ports comprises a dual-ferrule very small form factor adapter port or an LC adapter port (col. 14, ll. 4-7).
	Regarding claim 4, the ‘152 patent claims wherein each fiber optic jumper assembly comprises a connector positioning guide member configured to receive at least one of the plurality of legs or the plurality of fiber optic connectors, and configured to maintain positioning of the plurality of fiber optic connectors in a linear order (col. 14, ll. 21-26).
	Regarding claim 5, the ‘152 patent claims wherein the connector positioning guide member defines a plurality of openings configured to retain at least one of the plurality of legs or the plurality of fiber optic connectors, wherein adjacent openings of the plurality of openings are spaced apart by a distance substantially equal to a center-to-center lateral pitch between adjacent groups of the plurality of fiber optic ports (col. 14, ll. 27-34).
	Regarding claim 6, the ‘152 patent claims wherein the chassis occupies no more than a 4-U space, and wherein a U space comprises a height of 1.75 inches and comprises a width of 19 inches or 23 inches (col. 14, ll. 38-41).
	Regarding claim 7, the ‘152 patent claims wherein the array comprises twenty-four or twenty-six fiber optic of the groups of fiber optic ports (col. 14, ll. 42-44). 
	Regarding claim 8, the ‘152 patent claims a plurality of fiber optic modules that each define one of the groups of the fiber optic ports (col. 13, ll. 32-35), wherein the fiber optic ports are first fiber optic ports, wherein each fiber optic module of the plurality of fiber optic modules comprises a first location that includes the plurality of the first fiber optic ports (col. 13, ll. 32-34), a second location that includes at least one second fiber optic port (col. 13, ll. 34-35), a main body defining an internal chamber between the first location and the second location, and a plurality of optical fibers disposed within the internal chamber and arranged to establish optical connections between the at least one second fiber optic port and the plurality of the first fiber optic ports (col. 13, ll. 35-41).
	Regarding claim 9, the ‘152 patent claims wherein the at least one second fiber optic port comprises at least one MPO adapter port (col. 14, ll. 8-11).
	Regarding claim 10, the ‘152 patent claims wherein the chassis defines a plurality of slots configured to receive the plurality of fiber optic modules (col. 14, ll. 35-37).
	Regarding claim 11, the ‘152 patent claims a structured fiber optic cabling system connecting a plurality of first layer switches and a plurality of second layer of switches in a mesh network (col. 14, ll. 45-47), the structured fiber optic cabling system comprising: an array of fiber optic ports (col. 14, ll. 51-55), wherein the array is defined by groups of the fiber optic ports arranged in a side-by-side configuration (col. 14, ll. 50-51), wherein each of the groups includes a plurality of the fiber optic ports distributed in a vertical direction (col. 14, ll. 61-63), and wherein each fiber optic port of the plurality of the fiber optic ports is associated with a respective first layer switch (co. 14, ll. 45-55); and a plurality of fiber optic jumper assemblies connecting the array to a plurality of second layer switches (col. 14, ll. 64-66); wherein: each fiber optic jumper assembly includes a segment extending in a horizontal direction proximate to the array, each fiber optic jumper assembly includes a plurality of legs extending from the segment and a plurality of fiber optic connectors that respectively terminate the plurality of legs, and each fiber optic connector of the plurality of fiber optic connectors is connected to a corresponding fiber optic port of the plurality of the fiber optic ports at the same vertical location in each group of the array (col. 15, ll. 1-12).
	Regarding claim 12, the ‘152 patent claims wherein each first fiber optic port of the plurality of first fiber optic ports comprise a duplex fiber optic port (col. 14, ll. 1-3).
	Regarding claim 13, the ‘152 patent claims wherein each fiber optic port of the plurality of the fiber optic ports comprises a dual ferrule very small form factor adapter port or an LC adapter port (col. 15, ll. 18-21).
	Regarding claim 14, the ‘152 patent claims wherein each fiber optic jumper assembly comprises a connector positioning guide member configured to receive at least one of the plurality of legs or the plurality of fiber optic connectors, and configured to maintain positioning of the plurality of fiber optic connectors in a linear order (col. 15, ll. 33-38).
	Regarding claim 15, the ‘152 patent claims wherein the connector positioning guide member defines a plurality of openings configured to retain at least one of the plurality of legs or the plurality of fiber optic connectors, wherein adjacent openings of the plurality of openings are spaced apart by a distance substantially equal to a center-to-center lateral pitch between adjacent groups of the plurality of fiber optic ports (col. 15, ll. 39- col. 16, ll. 5).
	Regarding claim 16, the ‘152 patent claims a plurality of fiber optic modules that each define one of the groups of the fiber optic ports (col. 14, ll. 51-55), wherein the fiber optic ports are first fiber optic ports, wherein each fiber optic module of the plurality of fiber optic modules comprises a first location that includes the plurality of the first fiber optic ports, a second location that includes at least one second fiber optic port (col. 14, ll. 51-55), a main body defining an internal chamber between the first location and the second location, and a plurality of optical fibers disposed within the internal chamber and arranged to establish optical connections between the at least one second fiber optic port and the plurality of the first fiber optic ports (col. 14, ll. 55-61).
	Regarding claim 17, the ‘152 patent claims wherein the at least one second fiber optic port comprises at least one MPO adapter port (col. 15, ll. 21-22).
	Regarding claim 18, the ‘152 patent claims a method of installing a structured fiber optic cabling system that connects a plurality of first layer switches and a plurality of second layer of switches in a mesh network (col. 16, ll. 7-9), the method comprising: installing groups of fiber optic ports a chassis in a side-by-side configuration to define an array of the fiber optic ports (col. 16, ll. 10-16), wherein each of the groups includes a plurality of the fiber optic ports distributed in a vertical direction (col. 16, ll. 22-24), and wherein each fiber optic port of the plurality of the fiber optic ports is associated with a respective first layer switch (col. 16, ll. 6-16); and connecting the array to a plurality of second layer switches using a plurality of fiber optic jumper assemblies (col. 16, ll. 25-27); wherein: each fiber optic jumper assembly includes a segment extending in a horizontal direction proximate to the array, each fiber optic jumper assembly includes a plurality of legs extending from the segment and a plurality of fiber optic connectors that respectively terminate the plurality of legs, and each fiber optic connector of the plurality of fiber optic connectors is connected to a corresponding fiber optic port of the plurality of the fiber optic ports at the same vertical location in each group of the array (col. 16, ll. 28-40).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG H PAK whose telephone number is (571)272-2353. The examiner can normally be reached M-F: 7AM- 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNG H PAK/Primary Examiner, Art Unit 2874